

116 HR 4088 IH: Superfund Reinvestment Act
U.S. House of Representatives
2019-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4088IN THE HOUSE OF REPRESENTATIVESJuly 26, 2019Mr. Blumenauer (for himself, Mr. Connolly, Mr. McNerney, Ms. Sewell of Alabama, Ms. Norton, Mr. Grijalva, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide for the use of funds in the Hazardous
			 Substance Superfund for the purposes for which they were collected, to
			 ensure adequate resources for the cleanup of hazardous substances under
			 the Comprehensive Environmental Response, Compensation, and Liability Act
			 of 1980, and for other purposes.
	
 1.Short titleThis Act may be cited as the Superfund Reinvestment Act. 2.Use of Hazardous Substance Superfund for cleanup (a)Availability of amountsSection 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—
 (1)in subsection (a) by striking For the purposes specified and all that follows through for the following purposes: and inserting the following: The amount in the Hazardous Substance Superfund established under section 9507 of the Internal Revenue Code of 1986 shall be available, without further appropriation, to be used for the purposes specified in this section. The President shall use such amount for the following purposes:; and
 (2)in subsection (c)— (A)by striking Subject to such amounts as are provided in appropriations Acts, the each place it appears and inserting The; and
 (B)in paragraph (12) by striking to the extent that such costs and all that follows through and 1994. (b)Amendment to the Internal Revenue CodeSection 9507 of the Internal Revenue Code of 1986 is amended—
 (1)by striking appropriated to in subsection (a)(1) and inserting made available for; (2)by striking appropriated in subsection (b) and inserting transferred;
 (3)by striking , as provided in appropriations Acts, in subsection (c)(1); and (4)by striking December 31, 1995 in subsection (d)(3)(B) and inserting December 31, 2028.
 3.Budgetary treatment of Hazardous Substance SuperfundNotwithstanding any other provision of law, the receipts and disbursements of the Hazardous Substance Superfund established in section 9507 of the Internal Revenue Code of 1986—
 (1)shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—
 (A)the budget of the United States Government as submitted by the President; (B)the congressional budget (including allocations of budget authority and outlays provided therein);
 (C)the Balanced Budget and Emergency Deficit Control Act of 1985; or (D)the Statutory Pay-As-You-Go Act of 2010;
 (2)shall be exempt from any general budget limitation imposed by statute on expenditures and net lending (budget outlays) of the United States Government; and
 (3)shall be available only for the purposes specified in section 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611).
			4.Modification of Superfund taxes
			(a) Hazardous Substance Superfund financing rate
 (1)ExtensionSubsection (e) of section 4611 of the Internal Revenue Code of 1986 is amended to read as follows:  (e)Application of Hazardous Substance Superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of the Superfund Reinvestment Act and before January 1, 2029..
				(2)Adjustment for inflation
 (A)Section 4611(c)(2)(A) of such Code is amended by striking 9.7 cents and inserting 16.3 cents. (B)Section 4611(c) of such Code is amended by adding at the end the following:
						
							(3)Adjustment for inflation
 (A)In generalIn the case of a year beginning after 2020, the amount in paragraph (2)(A) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $0.01, such amount shall be rounded to the next lowest multiple of $0.01..
 (b)Adjustment of excise tax on certain chemicals for inflationSection 4661(b) of such Code is amended to read as follows:  (b)Amount of tax (1)In generalThe amount of the tax imposed by subsection (a) shall be determined in accordance with the following table:
							
								
										In the case of:The tax is the following amount per ton:
									
										Acetylene$11.35
										Benzene11.35
										Butane11.35
										Butylene11.35
										Butadiene11.35
										Ethylene11.35
										Methane8.02
										Naphthalene11.35
										Propylene11.35
										Toluene11.35
										Xylene11.35
										Ammonia6.15
										Antimony10.37
										Antimony trioxide8.74
										Arsenic10.37
										Arsenic trioxide7.95
										Barium sulfide5.36
										Bromine10.37
										Cadmium10.37
										Chlorine6.29
										Chromium10.37
										Chromite3.54
										Potassium dichromate3.94
										Sodium dichromate4.36
										Cobalt10.37
										Cupric sulfate4.36
										Cupric oxide8.37
										Cuprous oxide9.25
										Hydrochloric acid0.68
										Hydrogen fluoride9.86
										Lead oxide9.65
										Mercury10.37
										Nickel10.37
										Phosphorus10.37
										Stannous chloride6.64
										Stannic chloride4.94
										Zinc chloride5.17
										Zinc sulfate4.43
										Potassium hydroxide0.51
										Sodium hydroxide0.65
										Sulfuric acid0.61
										Nitric acid0.56.
						(2)Adjustment for inflation
 (A)In generalIn the case of a calendar year beginning after 2020, each of the amounts in the table in paragraph (1) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $0.01, such amount shall be rounded to the next lowest multiple of $0.01..
			(c)Corporate environmental income tax reinstated
 (1)In generalSubchapter A of chapter 1 of such Code is amended by inserting after part VII the following:  VIIIEnvironmental Tax  Sec. 59B. Environmental tax.  59B.Environmental tax (a)Imposition of taxIn the case of a corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to 0.12 percent of the excess of—
 (1)the modified environmental tax taxable income of such corporation for the taxable year, over (2)$3,735,000.
 (b)Modified environmental tax taxable incomeFor purposes of this section, the term modified environmental tax taxable income means taxable income determined without regard to— (1)the net operating loss deduction allowable under section 172, and
 (2)the deduction allowed under section 164(a)(5). (c)Exception for RICs and REITsThe tax imposed by subsection (a) shall not apply to—
 (1)a regulated investment company to which part I of subchapter M applies, and (2)a real estate investment trust to which part II of subchapter M applies.
									(d)Special rules
 (1)Short taxable yearsThe application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Secretary.
 (2)Section 15 not to applySection 15 shall not apply to the tax imposed by this section. (e)Adjustment for inflation (1)In generalIn the case of a taxable year beginning after 2020, the dollar amount in subsection (a)(2) shall be increased by an amount equal to—
 (A)such amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (2)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.
 (f)Application of taxThe tax imposed by this section shall apply to taxable years ending after the date of the enactment of the Superfund Reinvestment Act and beginning before January 1, 2029..
				(2)Conforming amendments
 (A)Paragraph (2) of section 26(b) of such Code is amended by striking and at the end of subparagraph (X), by striking the period at the end of subparagraph (Y) and inserting , and, and by adding at the end the following new subparagraph:
						
 (Z)section 59B (relating to environmental tax).. (B)Subsection (a) of section 164 of such Code is amended by inserting after paragraph (4) the following:
						
 (5)The environmental tax imposed by section 59B.. (C)Section 275(a) of such Code is amended by inserting at the end the following flush sentence: Paragraph (1) shall not apply to the tax imposed by section 59B..
 (D)Section 882(a)(1) of such Code is amended by striking or 59A and inserting , 59A, or 59B. (E)Section 1561(a) of such Code is amended by inserting and one dollar amount in effect under section 59B(a)(2) for the taxable year for purposes of computing the tax imposed by section 59B after under section 535(c)(2) and (3).
 (F)Section 6425(c)(1)(A) of such Code is amended by striking plus at end of clause (i), by striking over at the end of clause (ii) and inserting plus, and by inserting after clause (ii) the following:  (iii)the tax imposed by section 59B, over.
 (G)Section 6655 of such Code is amended— (i)in subsections (e)(2)(A)(i) and (e)(2)(B)(i), by striking taxable income and modified taxable income and inserting taxable income, modified taxable income, and modified environmental tax taxable income;
 (ii)in subsection (e)(2)(B), by inserting after clause (ii) the following:  (iii)Modified environmental tax taxable incomeThe term modified environmental tax taxable income has the meaning given to such term by section 59B(b).; and
 (iii)in subsection (g)(1)(A), by striking plus at the end of clause (ii), by redesignating clause (iii) as clause (iv) and by inserting after clause (ii) the following:
							
 (iii)the tax imposed by section 59B, plus. (H)Section 9507(b)(1) of such Code is amended by inserting 59B, before 4611.
 (3)Clerical amendmentThe table of parts for subchapter A of chapter 1 of such Code is amended by inserting after the item relating to part VII the following new item:
					
						
							Part VIII. Environmental tax.
				(d)Clarification of tar sands as crude oil for excise tax purposes
 (1)In generalSection 4612(a)(1) of such Code is amended to read as follows:  (1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil derived from a bitumen or bituminous mixture (including oil derived from tar sands), and any oil derived from kerogen-bearing sources (including oil derived from oil shale)..
 (2)Technical amendmentSection 4612(a)(2) of such Code is amended by striking from a well located. (e)Technical amendments (1)Subsection (b) of section 4611 of such Code is amended—
 (A)by striking or exported from in paragraph (1)(A); (B)by striking or exportation in paragraph (1)(B); and
 (C)by striking and exportation in the heading thereof. (2)Paragraph (3) of section 4611(d) of such Code is amended—
 (A)by striking or exporting the crude oil, as the case may be and inserting the crude oil; and (B)by striking or exports in the heading thereof.
					(f)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning after December 31, 2019.
 (2)Corporate environmental income taxThe amendment made by section 4(c) shall apply to taxable years beginning after December 31, 2019. 5.Applicability Except as provided in section 4(f), this Act (including the amendments made by this Act) shall apply to fiscal years beginning after September 30, 2019.
		